Citation Nr: 0810080	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-20 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his mother, and his sister


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to April 
1981 and from November 1990 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 2007, the veteran testified before the 
undersigned at the RO.  A transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has raised a claim of entitlement to service 
connection for PTSD.  He has described events during his 
service from November 1990 to April 1991 that included 
witnessing the Mile of Death while in Kuwait.  He observed 
bombings and saw bodies.  However, the veteran has not 
provided information regarding these particular incidents 
with which VA may be able to independently verify these 
claimed stressors.

The veteran also described that, while he was stationed in 
Kuwait, he called home and learned that his mother had been 
taken to the hospital and that his wife had cheated on him.  
He stated that he had a nervous breakdown and stayed in his 
bunk for two weeks crying.  He indicated that he spoke to the 
chaplain at the time.  The RO has already made numerous 
attempts to identify and locate the chaplain assigned to the 
veteran's unit at that time but has been unable to do so.  
The veteran has submitted written statements from three men 
who served with him and recall his breakdown at that time.

The Board notes that the veteran's post-service medical 
records show he has been diagnosed with major depressive 
disorder, adjustment disorder, and a psychotic disorder, 
along with PTSD.  The veteran should be scheduled for a 
psychiatric examination to determine whether any diagnosed 
disorder is related to his service.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA examination 
to determine whether he has PTSD or any 
other psychiatric disorder that is due to 
his military service.  The examiner is 
asked to determine whether the veteran has 
a current diagnosis of PTSD.  If he does 
have a current diagnosis of PTSD, the 
examiner is asked to identify the 
stressor.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



